FILED
                           NOT FOR PUBLICATION
                                                                            NOV 18 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


CHRISTOPHER M. WOOD,                             No.   17-35322

              Plaintiff-Appellant,               D.C. No. 2:16-cv-01163-RBL

 v.
                                                 MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

              Defendant-Appellee.


                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                         Submitted November 14, 2019 **


Before: FARRIS, TROTT, and SILVERMAN, Circuit Judges

      Christopher Wood appeals the district court’s order affirming the Social

Security Administration’s denial of disability benefits. We have jurisdiction

pursuant to 28 U.S.C. § 1291. We review the district court order de novo and the

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency decision for substantial evidence and legal error. Garrison v. Colvin, 759

F.3d 995, 1009-10 (9th Cir. 2014). We affirm.

      The ALJ provided clear and convincing reasons supported by substantial

evidence for rejecting Wood’s testimony that his mental condition prevented him

from focusing on tasks, leaving his house, being around other people, and working.

Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012) (setting forth the clear and

convincing standard). The testimony was inconsistent with mental health

treatment records and daily living activities that established an ability to function at

a higher level than Wood claimed at his hearing. Id. at 1113 (upholding an adverse

credibility finding for similar inconsistencies).

      The ALJ gave specific and legitimate reasons supported by substantial

evidence for giving little weight to the opinions of three psychologists who

examined Wood for state benefits, but who did not review his actual treatment

records. Garrison, 759 F.3d at 1012 (requiring specific and legitimate reasons to

give less weight to conflicting medical opinions). The opinions of those

psychologists that Wood had marked to severe limitations in behavior,

concentration, memory, and judgment were inconsistent with treatment notes

documenting that Wood exhibited appropriate eye contact and behavior, clear and

coherent speech, organized and intact thoughts and memory, fair to good judgment,


                                           2
and good concentration. The ALJ’s finding that Wood performed better when

evaluated for treatment compared to examinations aimed at securing benefits is

well-supported by the contrast between the opinions and treatment records.

Ghanim v. Colvin, 763 F.3d 1154, 1161 (9th Cir. 2014) (holding that an ALJ may

give less weight to medical opinions that conflict with treatment notes).

      AFFIRMED.




                                          3